             Case 3:19-cr-00215-JCH Document 1 Filed 08/28/19 Page 1 of 5




                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                               CRIMINAL NO. 3:19 CR :215 (JCH)

                 v.                                    18 U.S.C. § 1343 (Wire Fraud)


KEVIN E. CREED


                                          INFORMATION

       The United States Attorney charges:

                                           COUNT ONE
                                           (Wire Fraud)

        1.       At all times relevant to this Information, the defendant KEVIN E. CREED resided

in the state of Connecticut, was a licensed attorney, licensed and practicing in the State of

Connecticut, who practiced law out of the Creed Law Firm, LLC ("Creed Law Firm").

       2.        Fisher House Foundation, Inc. was, and continues to be, a not-for-profit charitable

organization, organized under the laws of the State of Delaware, with the mission of supporting

members of the United States milita1· , veterans, and their families, hy bui l ling. and op rutin , a

series of houses, located in the vicinity of United States military hospitals and Veterans Affairs

("VA") medical facilities. The goal of each of these facilities or houses, referred to as Fisher

Houses, is to provide a place at which members of the United States military, veterans, and their

families and loved ones can stay free of any cost to them, while members of the military or veterans

are undergoing medical treatment or rehabilitation.

       3.        The Fisher House program consists of approximately 78 Fisher Houses located
            Case 3:19-cr-00215-JCH Document 1 Filed 08/28/19 Page 2 of 5




throughout the United States and near United States military bases overseas, and has to date served

approximately 335,000 military families, and has provided the families with an estimated $407

million in housing and other services.

       4.       In or about 2010, Defendant CREED established Friends of Fisher House

Connecticut Inc., ("Friends of Fisher House") as a Connecticut not-for-profit corporation, and

operated Friends of Fisher House out of his law firm, the Creed Law Firm, LLC, purportedly as a

charitable organization.

       5.       In or about 2010, in connection with the establishment of Friends of Fisher House,

Defendant Creed represented to the Fisher House Foundation, Inc., that he would solicit donations

for the construction of a Fisher House to be located in West Haven, Connecticut and represented

that he would solicit donations to assist further the operations of the Fisher House in West Haven,

Connecticut.    Creed also represented to the Fisher House Foundation, Inc., and would-be donors

that he would use the funds that he raised from donations to make grants to the Fisher House

Foundation, Inc. and to assist with the construction of additional Fisher Houses.

                                         Scheme to Defraud

       6.       Beginning in approximately 2012 and continuing until in or about December 2018,

Defendant CREED knowingly, willfully, and with intent to defraud, devised and intended to devise

a scheme and artifice to defraud and to obtain money and property by means of materially false

and fraudulent pretenses, representations, and promises, and for the purpose of executing such

scheme did knowingly transmit, and cause to be transmitted, by means of wire communication in

interstate and foreign commerce, certain writings, signs, signals and sounds, including among

other wire communications, wire transfers and email communications.

                                                2
             Case 3:19-cr-00215-JCH Document 1 Filed 08/28/19 Page 3 of 5




                               The Pu ose of the Scheme to Defraud

        7.       The purpose of the scheme to defraud was for CREED to enrich himself by

defrauding individuals, entities, and Friends of Fisher House out of money and property by means

of materially false and fraudulent pretenses, representations, and promises.

                         The Manner and Means of the Scheme to Defraud

       The manner and means by which CREED sought to accomplish and did accomplish the

scheme to defraud included, among others, the following:

        8.       It was part of the scheme to defraud that CREED, after setting up Friends of Fisher

House, would and did continue to solicit donations from individual donors and from corporate

donors on behalf of Friends of Fisher House by representing to the donors that funds donated

would be used exclusively to support the mission of Fisher House. In truth and in fact, as Creed

well knew, he diverted and was diverting a significant portion of the donated funds for his own

personal use and benefit.

       9.        It was further part of the scheme to defraud that CREED would and did falsely and

fraudulently represent the composition of what was represented to be a purportedly distinguished

board of directors: b signing and fi ling with the Internal Revenue Service ("IR ') Forms 990

(Returns of Organization Exempt From Income Tax) that contained material false and fraudulent

information therein, including listing the names of individuals as the board of directors, when in

truth and in fact no such board, as he had represented, actually existed.

       10.       It was further part of the scheme to defraud that CREED would and did make

materially false and fraudulent representations to the IRS on Forms 990, by fraudulently listing

two grants purportedly made to the Fisher House Foundation, Inc., for amounts of $159,746 in

                                                  3
          Case 3:19-cr-00215-JCH Document 1 Filed 08/28/19 Page 4 of 5




2016 and $169,656 in 2017 respectively, on the Forms 990, when in truth and in fact no such grants

had been made.

        11.    It was further part of the scheme to defraud that CREED would and did induce

individuals and entities to provide funds to him by falsely and fraudulently representing on both

the website of the Creed law firm and on the website of Fisher House Connecticut, that funds

donated would be used for the benefit of Fisher House, when in truth and in fact he would and did

use a significant portion of the donated funds for his own personal purposes, and to cover expenses

of Creed Law Firm.

       12.     It was further part of the scheme to defraud that, after receiving donations into the

Friends of Fisher House Connecticut bank account, which donations were intended to benefit the

mission of Fisher House and Fisher House Connecticut, CREED would and did transfer a

significant portion of the funds to his personal accounts and to his law firm account, and thereafter

use the funds for his own personal benefit, including, to cover home mortgage payments, for credit

card payments, to pay for restaurants, for pet care, and to fund his ATM withdrawals.

       13.     It was further part of the scheme to defraud that CREED would and did fail to

inform the Fisher House Foundation Inc. or the individuals and entities that were making donations

to Friends of Fisher House, that he had used and was using a significant portion of the donations

received to pay his personal expenses and he continued to falsely represent that donations would

be used to fund Friends of Fisher House and to fund the mission of the Fisher House Foundation,

Inc.

       14.     It was further part of the scheme that during the course of the scheme, CREED

induced individuals and entities to donate over $2.4 million based on materially false and

                                                 4
         Case 3:19-cr-00215-JCH Document 1 Filed 08/28/19 Page 5 of 5




fraudulent pretenses representations and promises, and did take for his own personal use and

benefit approximately $1.4 million of the funds that had been donated for the benefit of Friends of

Fisher House and the mission of the Fisher House Foundation, Inc.

                      The Execution of the Scheme and Artifice to Defraud

       15.     On or about September 29, 2017, in the District of Connecticut and elsewhere,

having devised and intended to devise the above-described scheme and artifice to defraud and to

obtain money and property by means of materially false and fraudulent pretenses, representations

and promises and for the purpose of executing the scheme and artifice, defendant CREED did

knowingly transmit, and cause to be transmitted, by means of wire communication in interstate

and foreign commerce, certain writings, signs, signals and sounds, namely, CREED used and

caused to be used the interstate wires by depositing a check of $92,229 from Shoprite into the

Friends of Fisher House account at Webster Bank account ending in x-4166, which was cleared

through the interstate banking system.

       All in violation of Title 18, United States Code, Section 1343.




MICHAELS. Mc
ASSISTANT UN




                                                5
